141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Adeniji A. ADARALEGBE, Appellant.
No. 97-2776.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 6, 1998.Filed Feb. 23, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Adeniji A. Adaralegbe, a federal prisoner, appeals from the district court's1 order revoking his supervised release and imposing 10 months imprisonment.  While Adaralegbe was serving a supervised release term for a prior conviction, he was arrested and charged with three counts of forgery and one count of fraudulent practice in violation of Iowa law.  The district court held a revocation hearing and, after considering the testimony of several witness and the exhibits that were introduced, revoked Adaralegbe's supervised release.  On appeal, Adaralegbe argues that the government failed to present sufficient evidence to show he committed the charged violations of Iowa law underlying the revocation of his supervised release.


2
After considering the evidence as a whole, we are satisfied that it was sufficient to permit the district court to find by a preponderance of the evidence that Adaralegbe committed the charged violations of Iowa law.  See 18 U.S.C § 3583(e)(3) (court may revoke defendant's supervised release if court finds by preponderance of the evidence that defendant violated supervised release condition).


3
Accordingly, we affirm the judgment of the district court.


4
A true copy.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa